Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This office action is in response to the amended listing of claims September 11, 2020. Claim 1 is now cancelled and new claims 2-10 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,742,701. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their approach to providing song samples/previews to users.  These substantial similarities are illustrated by comparing an independent claim from the present application against one of the patented independent claims.
Present Application
Claim 1
Patent 10,742,701
Claim 1
1. An electronic device, comprising: one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more 


displaying, on the display, a media playback user interface that includes a preview affordance for previewing media content;
receiving an input to preview a second media content item; 
detecting a hover input in a first hover input region of the media playback user interface, wherein the first hover input region corresponds to a boundary of the preview affordance; and
determining whether the electronic device is in a first mode of operation for presenting media content; in accordance with a determination that the electronic device is in the first mode of operation:
in response to detecting the hover input in the first hover input region of the display associated with the preview affordance:
while the first media content item is presented on the first playback component, presenting a preview of the second media content item on a second playback component distinct from the first playback component; 
playing the media content and, while continuing to play the media content: displaying, in the media playback user interface, one or more media control affordances, wherein the one or more media control affordances are located within a second hover input region that includes the first hover input region;
in accordance with a determination that the electronic device is not in the first mode of operation: ceasing presentation of the first media content item; presenting the preview of the second media content item; and after presenting the preview of the second media content item, resuming presentation of the first media content item.  
detecting movement of the hover input to a location in the second hover input region that corresponds to a respective media control affordance of the one or more media control affordances; and in response to detecting activation of the respective media control affordance, changing playback of the media content in accordance with the respective media control affordance.



	Dependent claims 3-10 are similarly rejected as being unpatentable over claims 2-20 of that patent. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fino et al (US Patent No: 9,749,709) in view of Gulli et al (US Patent No: 7,730,405), hereafter referred to as Fino and Gulli, respectively.

With regards to claims 2, 9, and 10, Fino teaches through Gulli, an electronic device, comprising: one or more processors; and memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: presenting, on a first playback component coupled (Fino explains how a user can request the device to enter into a scan preview mode; see column 16, lines 8-23, Fino);

determining whether the electronic device is in a first mode of operation for presenting media content; in accordance with a determination that the electronic device is in the first mode of operation: while the first media content item is presented on the first playback component, presenting a preview of the second media content item on a second playback component distinct from the first playback component (see Gulli below); 

in accordance with a determination that the electronic device is not in the first mode of operation: ceasing presentation of the first media content item; presenting the preview of the second media content item; and after presenting the preview of the second media content item, resuming presentation of the first media content item (Fino explains a different embodiment/mode wherein a song being played will pause, a preview song will play, and upon user request to exit the device will resume playing the song prior to the preview; see column 1, lines 49-61 and column 15, line 57 – column 16, line 7, Fino).

While Fino teaches previewing a song and playback of a song, Fino does not explicitly cite presenting the media playback on a first playback component and the preview on a second playback component. In the same field of endeavor, Gulli also teaches an approach to preview content; see abstract, Gulli. Gulli explains how a mode selector can select a preview mode, where a streaming video can be paused to allow the playback of a preview video; see column 4, line 61 – column 5, line 7, Gulli. Gulli further teaches the modes can be used to present video content to users in different manners, including providing the ability to present multiple videos simultaneously; see column 4, lines 37-47, Gulli.  This is achieved by providing a video result area (i.e. first playback component) and a search area that plays in preview mode (i.e. second playback component); see Figure 6B, Gulli. The preview can be provided in the second area as well if wanted; see Figure 6A, Gulli. Allowing users to preview content together in parallel with or videos enhances the user’s experience; see column 2, lines 19-24, Gulli. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gulli with those of Fino to provide an enhanced user experience; see column 2, lines 19-24, Gulli. 


With regards to claim 3, Fino teaches through Gulli, the electronic device wherein the first mode of operation comprises a shared presentation playback mode of operation (Gulli further teaches the modes can be used to present video content to users in different manners, including providing the ability to present multiple videos simultaneously; see column 4, lines 37-47, Gulli.  This is achieved by providing a video result area (i.e. first playback component) and a search area that plays in preview mode (i.e. second playback component); see Figure 6B, Gulli. The preview can be provided in the second area as well if wanted; see Figure 6A, Gulli. Allowing users to preview content together in parallel with or videos enhances the user’s experience; see column 2, lines 19-24, Gulli. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gulli with those of Fino to provide an enhanced user experience; see column 2, lines 19-24, Gulli.).  

With regards to claim 4, Fino teaches through Gulli, the electronic device wherein in accordance with a determination that the electronic device is in the first mode of operation, not ceasing presentation of the first media content item while presenting the preview of the second media content item (Again, Gulli further teaches the modes can be used to present video content to users in different manners, including providing the ability to present multiple videos simultaneously (i.e. video not ceased); see column 4, lines 37-47, Gulli.  This is achieved by providing a video result area (i.e. first playback component) and a search area that plays in preview mode (i.e. second playback component); see Figure 6B, Gulli. The preview can be provided in the second area as well if wanted; see Figure 6A, Gulli. Allowing users to preview content together in parallel with or videos enhances the user’s experience; see column 2, lines 19-24, Gulli. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gulli with those of Fino to provide an enhanced user experience; see column 2, lines 19-24, Gulli.).  

With regards to claim 5, Fino teaches through Gulli, the electronic device wherein the first playback component and the second playback component are distinct portions of a same display (Gulli further teaches the modes can be used to present video content to users in different manners, including providing the ability to present multiple videos simultaneously; see column 4, lines 37-47, Gulli.  This is achieved by providing a video result area (i.e. first playback component) and a search area that plays in preview mode (i.e. second playback component); see Figure 6B, Gulli. The preview can be provided in the second area as well if wanted; see Figure 6A, Gulli. Allowing users to preview content together in parallel with or videos enhances the user’s experience; see column 2, lines 19-24, Gulli. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gulli with those of Fino to provide an enhanced user experience; see column 2, lines 19-24, Gulli.).  

With regards to claim 7, Fino teaches through Gulli, the electronic device wherein the received input is a hover input (Gulli supports a user to make an input by moving the mouse over an advertisement (i.e. without clicking); see column 3, lines 35-45, Gulli. Allowing users to preview content, by mousing over content, enhances the user’s experience; see column 2, lines 19-24, Gulli. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gulli with those of Fino to provide an enhanced user experience; see column 2, lines 19-24, Gulli).  

With regards to claim 8, Fino teaches through Gulli, the electronic device wherein the preview is presented while receiving the input and the preview is over in accordance with the input ceasing (Gulli explains how positioning the mouse over the video plays the video, when the mouse is moved away (or the video is not selected), the video is paused; see claim 5, Gulli. Allowing users to preview content, by mousing over content, enhances the user’s experience; see column 2, lines 19-24, Gulli. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Gulli with those of Fino to provide an enhanced user experience; see column 2, lines 19-24, Gulli).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456